In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent East Hudson Parkway Authority to award petitioner a certain contract, in which said respondent cross-moved to dismiss the petition, petitioner appeals from (1) a judgment of the Supreme Court, Westchester County, dated July l4, 1978, which, upon granting the cross motion, inter alia, dismissed the petition and (2) an order of the same court, dated September 22, 1978, which denied its motion "to renew and reargue” (the motion was in fact one for reargument). Appeal from the order dismissed. No appeal lies from an order denying reargument. Judgment affirmed. Respondents are awarded one bill of $50 costs and disbursements. Crediting petitioner’s allegations, there is still no basis to infer either collusion or arbitrariness on the part of respondent East Hudson Parkway Authority (see Washington Moving & Stor. Co. v Board of Educ., 51 AD2d 1038). The cross motion to dismiss was properly granted. Rabin, J. P., Cohalan, Margett and Gibbons, JJ., concur.